Citation Nr: 0935647	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-03 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1970 to March 1972 with wartime service in the 
Republic of Vietnam from May 1971 to March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied 
entitlement to the benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
January 2009 to provide adequate stressor development 
assistance in compliance with due process regulations.  The 
evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection is ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2008).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

Specifically, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor or stressors.  See 
38 C.F.R. § 3.304(f) (2008); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

In the present case, after the prior January 2009 remand, the 
Veteran submitted a personal statement identifying a November 
1971 personal assault as a stressful event upon which his 
PTSD diagnosis is based.  VA Form 21-0781, March 2009.  This 
event had not previously been identified as a basis for the 
Veteran's claim of entitlement to service connection for 
PTSD.  However, both the assault and the resulting broken jaw 
are well-documented in the Veteran's service treatment 
records, and as such constitute a verified in-service 
personal assault.  

Thus, in fulfilling VA's duty to assist the Veteran in 
developing his claim, the Board finds it necessary to request 
a medical opinion to determine whether there is a causal 
nexus between the Veteran's current psychiatric 
symptomatology and the in-service assault.  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  Thus, a VA examination and nexus opinion is 
necessary here. 

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in February 2005.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Finally, the Board acknowledges that, to date, the Veteran 
has not received adequate notice regarding alternative 
sources of evidence allowable when a PTSD claim is based on 
in-service personal assault.  See 38 C.F.R. § 3.304(f)(3); 
Gallegos v. Peake, 22 Vet. App. 329 (2008).  However, as the 
in-service personal assault in this case is verified by the 
official military records within the claims file, no 
alternative source of evidence is necessary to prove the 
occurrence of such an event.  Nonetheless, as the type of 
alternative evidence described in § 3.304(f)(3) may also 
support the Veteran's assertion of a causal relationship 
between the November 1971 assault and his current psychiatric 
condition, or otherwise be of use to the examiner from whom a 
nexus opinion is requested, the absence of such notification 
could potentially be prejudicial to the Veteran.  As such, 
out of an abundance of caution, the Board requests that the 
Veteran be provided with appropriate notice such that he has 
an opportunity to submit the type of alternative evidence 
described by 38 C.F.R. § 3.304(f)(3) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of 
the information and evidence necessary 
to substantiate a claim for PTSD, to 
include a list of the alternate sources 
of evidence relevant to a claim for 
PTSD based upon an in-service personal 
assault.  

2.  AFTER the above development has 
been completed and an adequate amount 
of time given for the Veteran to 
respond, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:

(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder 
therein;

(b)  Expressly include or exclude a 
current diagnosis of PTSD;

(c)  If a diagnosis of PTSD is 
established, please address:

(1) The specific symptomatology 
upon which the diagnosis is based;

(2) Whether the verified November 
1971 assault in which the 
Veteran's jaw was broken is a 
stressor sufficient to support a 
clinical diagnosis of PTSD;

(3) Based upon the evidence of 
record, whether it is at least as 
likely as not (probability of 50 
percent or greater) that there is 
a causal nexus between the 
Veteran's current psychiatric 
symptomatology and the November 
1971 assault.  Please note that 
all other unverified stressors are 
to be disregarded for the purposes 
of this opinion.  

(d)  If the examiner renders a current 
diagnosis of PTSD and finds the 
diagnosis to be causally related to the 
November 1971 assault, the examiner is 
also asked, to the extent possible, to 
distinguish between the psychiatric 
symptoms of PTSD and the symptoms 
resulting from the Veteran's service-
connected psychosis.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

